Title: Enclosure: John Barnes’s Account with Tadeusz Kosciuszko, 26 November 1816
From: Barnes, John
To: 


            Genl. Thads Kosciusko in a/c. with John Barnes for Sale of Treasury notes bearing 5⅔ pr. ct. Int. and payable 21st April, 1816.
            
              
              
                March 211816.
                To C. Smith, Esqr.
                4,500.
                 
                 
                
              
              
                March 21
                For 11 month’s int. @ 5⅔ per cent
                222.75
                 
                 
                
              
              
                 
                 advance on do. 7½ per cent
                337.50
                560.
                25
                 
                
              
              
                 
                 
                5,060.
                25
                 
                
              
              
              
                 
                
                 Deduct ½ per cent. Brokerage
                25.
                30
                5,034
                95
              
              
                 
                 
                 
                 
                
              
              
                 
                For purchase of 46 shares Columbia Bank stock of C. Smith, @ $110 per whole share
                5,060 
                 
                 
                
              
              
                 
                  add ½ per cent. Brokerage
                25.
                30
                5,085
                30
              
              
                 
                To the debit of Genl. Kosciusko for this difference
                 
                $ 50
                35
              
              
                 
                 E. E. 21st March, 1816.
                
                
                
              
              
                 
                   Georgetown, Cola
                
                
                
              
              
                 
                John Barnes,
                
                
              
            
            
              
                Genl. Thads. Kosciusko, Dr
                
                
                
                
              
              
                 
                To John Barnes.
                 
              
              
                1816.
                 
                 
                 
                
              
              
                July 25.
                For purchase of a sett of exchange from Messrs. Smith & Riddle of Richmond, drawn by A. P. Heinrich of Baltimore, at 30 days, on John Rapp, London, for £200 sterling, @ 20 per cent advance
                888.
                88
                 
                
              
              
                 
                   Advance
                177.
                78
                 
                
              
              
                 
                 
                1,066.
                66
                 
                
              
              
                 
                   Negn
                21.
                33
                $1,087
                99
              
              
                 
                 E. E. Georgetown, Cola.
                
                
                
                
              
              
                 
                   25th. July, 1816.
                
                
                
                
              
              
                 
                John Barnes,
                 
              
              
                Genl. Kosciusko Dr
                
                
                
                
              
              
                 
                To John Barnes.
                 
              
              
                1816.
                 
                 
                 
                
              
              
                Novr. 26.
                For the purchase of a sett of exchange, vice (Buckley & Abbott of New York) viz: L. N. & G. Griswold, No 3—at 60 days on Saml. Williams, Esq. London, £300 sterling, ex. rated on average, @ 12½ pr. ct. advance
                1,333.
                33⅓
                 
                
              
              
                 
                   Advance
                166.
                66⅔
                 
                
              
              
                 
                 
                1,500.
                00
                 
                
              
              
                 
                Commission, including Buckley & Abbott’s, charged J. B. 1 
per cent exch 
                30.
                00
                $1,530
                00
              
              
                 
                 E. E. Georgetown, Cola.
                
                
                
                
              
              
                 
                   26th Novr. 1816.
                
                
                
                
              
              
                 
                John Barnes,
                
                
              
            
            
              
                Genl. Thads Kosciusko in a/c with John Barnes, for proceeds of $10,000 as per scription to United States’ Loan of 25 millions, at $88 for 100—Liquidated at 80 for 100—of 6 per cent Stock of the U. States, payable quarterly—on amt. Liquidated
              
              
                 
                $12.500
                 
              
              
                1815.
                 
                 
                 
                
              
              
                Jany. 7.
                By interest accruing on the above on average from the 10th July to 31st Decr. 1814, say
                $358.32
                 
                
              
              
                 
                
                Negotiation
                
                 
                8.95
                349
                37
              
              
                April 8
                By 3 months interest 
                due 
                1st instant
                187.50
                 
                
              
              
              
                 
                
                Negotiation
                
                 
                4.68
                182
                82
              
              
                July 1
                By
                do
                do
                same
                 
                182
                82
              
              
                Oct. 2
                By
                do
                do
                same
                 
                182
                82
              
              
                1816.
                 
                 
                 
                
              
              
                Jany. 1
                By
                do
                do
                same
                 
                182
                82
              
              
                April 4
                By
                do
                do
                same
                 
                182
                82
              
              
                July 2
                By
                do
                do
                same
                 
                182
                82
              
              
                Octr. 2
                By
                do
                do
                same
                 
                182
                82
              
              
                 
                Nett 
                 
                $1,629
                11
              
              
                
                 E. E. Georgetown, Cola.
                
              
              
                
                   2d Octr. 1816.
                
              
              
                
                John Barnes,
                
              
            
            
              
                Genl. Thads. Kosciusko in a/c. with John Barnes, for proceeds of forty six shares of Bank of Columbia stock; for dividends payable thereon, half yearly, from 20th March to 20th September, on 46 shares of $100 each
              
              
                 
                $4,600.
                00
              
              
                1816.
                 
                 
                 
                
              
              
                Octr. 22
                By Dividend due 20th September,
                 
                 
                
              
              
                 
                 6 months, at 8 per cent
                $184.00
                 
                
              
              
                 
                Negotiation
                4.60
                 $179 
                40
              
              
                
                 E. E. Georgetown, Cola.
                
              
              
                
                   22d Octr, 1816.
                
              
              
                
                John Barnes,
                
              
            
            
              
                Genl. Thads Kosciusko in Several, & General, a/c. with John Barnes, as agent for Thomas Jefferson, Esq. from 26th April, 1815 to 26th Nov. 1816.
              
              
                1815.
                 
                 
                 
                 
                1815
                 
                
                 
                 
              
              
                March 21
                To the difference in sale of Treasury Notes & purchase of 46 shares Columbia Bank Stock, per a/c.
                }
                50
                35
                April 26.
                By balance on settlement of a/c. rendered
                
                50
                 
              
              
              
                July 25.
                To purchase of sett of exchange from Smith & Riddle, Richmd. drawn by A. P. Heinrich Balto on John Rapp, of London, at 20 pr. ct. advance, as pr. a/c.
                }
                1,087
                99
                Jany. 7. 
                By interest accruing on $12,500 of U. States’ stock, liquidated @ 6 pr. ct. on average, from 10th July to 31st Decr. 1814, & to 2d Octr. 1816, as pr. statement   nett.
                }
                1,629
                11
              
              
                (£200. st’g.)
              
              
                Nov. 26.
                To purchase sett of exchange, via Buckley & Abbott, New York, L. N. & G. Griswold, on S. Williams of London, @ 12½ pr. ct. average advance, per a/c.
                }
                1,530
                 
                Octr. 22
                By Dividend due 20th Sept. on 46 shares Bank of Columbia Stock, of $100 each, at 8 per cent    nett.
                }
                179
                40
              
              
                £300 sterlg.
              
              
                
                To sundry postages, foreign & inland. Duplicates
                
                2
                17
                Novr. 26.
                By Balance due this a/c. 
carried to new a/c. and to Genl. Kosciusko’s debit.
                }
                812
                 
              
              
                
                Dolls.
                
                2,670
                51
                 
                Dolls.
                
                2,670
                51
              
              
                Nov. 26.
                To Balance carried to new a/c.
                
                $812
                00
                 
                E. E. Georgetown, Cola.
              
              
                
                
                
                
                
                
                 26th. Nov. 1816.
              
              
                
                
                
                
                
                
                   John Barnes,
              
            
            J. Barnes’ Remarks on his general a/c. with Genl. Thads Kosciusko.
            
            
            Be it remembered, That the sett of exchange for £200 sterling dated 25th. July, Purchased of Smith & Riddle, & therewith charged to his debit—$1,087.99—was returned 20th Nov. protested for non payment with expenses thereon, by Messrs. Baring Brothers, & Co.—Amount £3.9.6. Sterling.
            That an accommodation on said returned sett of £200. took place—and said Smith & Riddle transmitted J. Barnes—John Mutton & Co’s sett of exchange dated Richmond, 29th. Nov. on Messrs. John & James Dunlop—London, including 15 per cent damages, &c as per estimate in sterling Amount for £234—which sett was, on the 12th Dec’r. through favor of J. Monroe, Esq. transmitted by J. Barnes to Messrs. Baring Brothers, & Co. London—for the sole use of 
Gen’l. Thads Kosciusko—exclusively—and in lieu of the above £200 sterling—sett returned—protested.
            Under these circumstances, no alteration becomes necessary, with reference to John Barnes’s statement of his a/c. with Gen’l. Kosciusko up to 26th Nov. 1816. which includes said £200 or $1,087.99—E.E.
            
              
                 
                for the difference on the renewed sett for
                £234 
                St’g.
                
              
              
                
                 in lieu of the one protested and returned 
                  200
                —say
                £34.00.00. st’g.
              
              
                
                 will finally be adjusted by Messrs Baring & Co. & after deducting their expenditures thereon, protest. Comm’s postage, &c as per their a/c.
                 3. 9. 6.
              
              
                
                Leaves a balance of
                
                
                £30.10. 6. st’g.
              
            
            in favor of the Genl which at the current exchange, say 12½ per cent. equal to $15261100—as some atonement for his disappointment—nor has J. Barnes made any charge, either on the returned sett for £200, or on the one of £234. transmitted in lieu thereof:—
            Of course, no other reference need be applied to the general account current up to the present date.—apparent balance in favor of the subscriber,
            Errors Excepted,
               $812. as per a/c. Rendered.
            
              
                
                  Georgetown, Cola.
                
                
                   Nov. 26th 1816.
                
                
                    John Barnes,
                
              
            
          